                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                         4:18CR3070

       vs.
                                             FINDING AND RECOMMENDATION
JOSEPH L. MELTON,

                       Defendant.



      Defendant Joseph L. Melton moves the court to reconsider his motion to
suppress (Filing No. 34) because newly discovered Bureau of Alcohol, Tobacco,
Firearms, and Explosives (“ATF”) documents and regulations support Defendant’s
position. (Filing No. 85). For the reasons discussed below, the motion to reconsider
should be denied.


                                    BACKGROUND


      The background of this case was set forth in the Findings, Recommendation,
and Order entered for Defendant’s motion to suppress. (Filing No. 62).


      Since the denial of Defendant’s motion to suppress (Filing No. 74),
Defendant’s counsel located ATF documents and regulations he contends support
his claims that the evidence obtained or arising from the August 24, 2017
inspection must be suppressed. Defendant argues the government violated certain
ATF rules prohibiting a warrantless search because there was reasonable cause
to obtain a warrant.




                                         1
       Defendant cites to the following excerpts from the Industry Operations
Manual dated October 2017 (IOI Manual):


       The DE1 inspection program is designed to serve as a warrantless
       annual inspection. However, a warrantless inspection may not be
       conducted if ATF has reasonable cause to believe that the FFL2 has
       engaged in a criminal violation of the GCA3 and that evidence thereof
       may be found on the licensee's premises (in which case a probable
       cause warrant must be obtained). A warrant also must be obtained if
       the purpose of the inspection is to assist in the criminal investigation
       of the FFL.


(Ex. 5, at p. 34 § 62(c)).


       ATF special agents may not send an IOI5 into a business in order to
       obtain criminal evidence on the licensee. The inspection cannot be
       initiated to further a criminal investigation.


(Ex. 5, at p. 46 § 63(c)(2)(d)). Additionally, Defendant points to the ATF’s 1996
Legal Opinion (Legal Opinion) stating:

       Clearly, an inspection for the purpose of assisting law enforcement
       officials in building a criminal case against the licensee does not fit
       within the warrant exception for a criminal investigation of a person
       other than a licensee or the exception for tracing firearms. Nor do we
       believe that such an inspection could be characterized as an annual
       inspection to ensure that the licensee is complying with the
       recordkeeping requirements of the GCA. Accordingly, such an
       inspection would fall within the general requirement of section
       923(g)(1)(A) that a warrant be obtained.


1 DE refers to the Firearms Disposition Emphasis Inspection Program, also known as the firearms
compliance inspection.
2 Manufacturer’s Federal Firearms License.
3 Gun Control Act of 1968.
4 Page 3 of exhibit 5 is page 29 of the manual.
5 Industry Operations Investigator.
6 Page 4 of exhibit 5 is page 30 of the manual.


                                                  2
(Ex. 3, at p. 1).


       While the Government concedes ATF policy prohibits the use of an annual
compliance inspection to further a criminal investigation, they argue ATF policy
has not been violated. (Filing No. 96, at CM/ECF p. 2). The Government points to
the 1996 Legal Opinion to support that under the circumstances of this case, the
warrantless annual search was proper.

       Another situation, which may be presented, is when law enforcement
       officials (CE) have information concerning GCA violations by a
       licensee but lack sufficient information to commence an investigation
       of the licensee or to obtain a reasonable cause warrant. Rather, CE
       refers such information to Industry Operations for appropriate action.
       Since there is no criminal investigation of the licensee at the time of
       the inspection and no such investigation contemplated, the annual
       inspection without a warrant could legitimately be used to inspect the
       licensee. The fact that a referral from CE initiated the inspection would
       not, in and of itself, render the inspection improper. We do not interpret
       the 1986 amendments to the GCA as precluding communication
       between CE officials and Industry Operations personnel. Accordingly,
       if the inspection results in information concerning illegal activity of the
       licensee, such information could be referred to CE for appropriate
       action.


(Ex. 3, at pp. 1-2).


                                      ANALYSIS


       It is unnecessary to decide whether there was a violation of ATF rules and
regulations because a motion to suppress focuses on a Fourth Amendment
analysis, not enforcement of agency rules. “A court's duty to enforce an agency
regulation is most evident when compliance with the regulation is mandated by the
Constitution or federal law.” United States v. Caceres, 440 U.S. 741, 749 (1979).

                                           3
In Caceres, the IRS violated its own regulations when the IRS recorded
conversations between taxpayers and agents without prior authorization. In the
subsequent criminal proceedings, the taxpayer moved to suppress the statements.
The Court held that while IRS regulations may have been violated, the taxpayer’s
constitutional rights were not. The Court denied suppression of the taxpayer’s
statements, reasoning:

      [T]his is not an APA [Administrative Procedures Act] case, and the
      remedy sought is not invalidation of the agency action. Rather, we are
      dealing with a criminal prosecution in which respondent seeks judicial
      enforcement of the agency regulations by means of the exclusionary
      rule. That rule has primarily rested on the judgment that the
      importance of deterring police conduct that may invade the
      constitutional rights of individuals throughout the community
      outweighs the importance of securing the conviction of the specific
      defendant on trial. In view of our conclusion that none of respondent's
      constitutional rights has been violated here, . . . our precedents
      enforcing the exclusionary rule to deter constitutional violations
      provide no support for the rule's application in this case.

Caceres, 440 U.S. at 754-55. “[T]he federal exclusionary rule, which forbids the
use of evidence obtained in violation of the Fourth or Fifth Amendments, does not
extend to violations of statutes and regulations.” United States v. Kontny, 238 F.3d
815, 818 (7th Cir.2001) (refusing to suppress evidence where in violation of IRS
regulations, a civil investigation continued even after the IRS investigator
developed a firm indication of tax fraud).


      As analyzed in Filing No. 62, the warrantless inspection of Defendant’s
highly regulated firearms business did not violate the Fourth Amendment. That
conclusion remains true even assuming the officers violated internal ATF rules or
policy by performing a warrantless inspection under 18 U.S.C. § 923(g)(1)(B), (see
United States v. Biswell, 406 U.S. 311 (1972)), when they may have been able to
first secure a warrant.


                                         4
      Accordingly,

        IT THEREFORE HEREBY IS RECOMMENDED to the Honorable John M.
Gerrard, Chief United States District Judge, pursuant to 28 U.S.C. § 636(b), that
the motion for reconsideration filed by Defendant Melton (Filing No. 85) be denied
in its entirety.

      The defendant is notified that failing to file an objection to this
recommendation as provided in the local rules of this court may be held to be a
waiver of any right to appeal the court's adoption of the recommendation.

      Dated this 12th day of September, 2019.


                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge




                                        5
